DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of Group I, drawn to a method of treating an anxiety disorder in a subject in need thereof by administering a composition comprising a first and second agent, and the species, panic disorder, verapamil, and telmisartan, in the reply filed on 1/24/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-31 are pending.  Claims 15-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 2 and 11 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1, 3-10, 12-14, 29-31 are examined herein insofar as they read on the elected invention and species.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12-14, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102266559, English translation, of record) in view of Pan et al (“Association between anxiety and hypertension: a systematic review and meta-analysis of epidemiological studies,” Neuropsychiatric Disease and Treatment, April 2015, 11, 1121-1130, of record).
The instant claims are directed to method of treating an anxiety disorder in a subject in need thereof by administering a composition comprising telmisartan and verapamil in the claimed amounts and ratios.
Wang teaches a pharmaceutical composition comprising telmisartan and the calcium ion antagonist, verapamil, for use in treating hypertension (abstract and claims 1 and 3).  The amounts of telmisartan can be from 5 to 320 mg, preferably from 20 to 80 mg.  The amounts of the calcium ion antagonist can be from 0.5 to 360 mg, preferably from 1 to 90 mg (claim 7).  The composition can be formulated into a controlled release or slow release tablet or capsule (last paragraph on page 8).  The composition can also be formulated separately according to each component for different times of administration (page 9).

However, Wang fails to teach treating an anxiety disorder.
Pan et al. concludes that there is an association between anxiety and increased risk of hypertension.  These results support early detection and management of anxiety in hypertensive patients (conclusion on page 1121).  Generalized anxiety disorder (Table 1), PTSD, panic, agoraphobia, and obsessive-compulsive disorders are also taught (last paragraph of page 1122).  Pan et al. reports that anxiety and hypertension were significantly correlated in cross-sectional studies, and a direct association was also observed in prospective studies (last sentence on page 1126).  Pan et al. also reports that the final pooled OR was 1.18, suggesting that anxiety and hypertension are significantly related (sentence bridging columns on page 1127).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, that the comorbid anxiety disorder that is so commonly associated in a subject suffering from hypertension, as taught by Pan et al., would also be treated by administering a composition comprising telmisartan and verapamil, as taught by Wang.  A person of 
The Examiner notes that the limitations regarding “an alteration in cerebral blood flow is one or more of the telencephalon, the diencephalon, and the mesencephalon” and “the alteration in cerebral blood flow is associated with the establishment of hemodynamic equilibrium in a region of the brain” is considered obvious because the patient population and active agents have been taught by the cited prior art references.  Furthermore, these limitations appear to be directed to a mechanism of action that will necessarily occur in the same patient population when administered the same active agents, and not to any positive, actionable steps.
	Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627